DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/07/2021.	
3.	Claims 1-16, 18 are pending. Claims 4-16, 18 are under examination on the merits.  Claim 4 is  amended. Claim 18 is newly added. Claim 17 is previously cancelled. Claims 1-3 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	 Applicant's arguments filed 12/06/2017 have been fully considered but they are not persuasive, thus claims 4-16  stand rejected as set forth in Office action dated 04/15/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 7-8, 10-11, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Naganami (JP 2010-228959 A, machine translation, hereinafter “”959”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”). 

Regarding claims 4,18: “959 teaches a near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]) comprising a solid binder (Page 66/60, [0116]), mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-
However, “741 teaches a near-infrared shielding material fine particle dispersion body in which near-infrared shielding material fine particles are dispersed in a solid medium (Page 11/42, [0024]), the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less (Page 15/42, [0037]), and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.61 Å (Page 34/42, [0149]), Table 1) with benefit of providing composite tungsten oxide fine particles for forming a solar radiation shielding body, excellent in heat resistance, while keeping transmittance of visible light high and keeping transmittance of infrared rays low, and having light resistance capable of suppressing photo-discoloration, and to provide a method for producing the same, a composite tungsten oxide fine particle dispersion liquid for forming a solar radiation shielding body using the fine particles, and a solar radiation shielding body (Page 5/42, [0001]). 
In an analogous art of a near-infrared absorbing fine particles dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared absorbing fine 
Since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed  (i.e., the composite tungsten oxide fine particles have, when a visible light transmittance is 85%; at the time of calculating only light absorption by the composite tungsten oxide line particles, an average value of a transmittance in a wavelength range of 800 to 900 nm of 30% or more and 60% or less, and an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 20% or less, and a transmittance at a wavelength of 2100 nm is 22% or less). If there is any difference between the product of “959 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
Regarding claim 7: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 50/60, [0184], Example 14).

	Regarding claim 8: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein the near-infrared absorbing fine particle dispersion body is formed in a sheet shape, a board shape, or a film shape (Page 50/60, [0184], Example 14).

Regarding claim 10: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles are dispersed in a solid binder (Page 50/60, [0184], Example 14), wherein the solar transmittance is 80.6%, the visible light transmittance is 54.0%, the ultraviolet-light transmission rate is 0%, and haze value is 0.30% (Page 54/60, [0194], Example 14, Table 1). “959 in view of “741 is silent with regard to having a transmittance profile in which, when a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm of 13% or more and 42% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 8% or less, and a transmittance at a wavelength of 2100 nm of 5% or less.  
However, since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm of 13% or more and 42% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 8% or less, and a transmittance at a wavelength of 2100 nm of 5% or less). 

Regarding claim 11: “959 teaches a near-infrared absorbing transparent substrate,  comprising the near-infrared absorbing fine particle dispersion body is formed on at least one surface of a transparent substrate which is a resin substrate or a glass substrate (Page 50/60, [0184], Example 14).

Regarding claim 13: “959 teaches a near-infrared absorbing transparent substrate, wherein the transparent substrate is the resin substrate and the resin substrate is a polyester film (Page 26/60, [0082]; Page 37/60, [0134]).

	Regarding claim 14: “959 discloses the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles are dispersed in a solid binder (Page 50/60, [0184], Example 14), wherein the solar transmittance is 80.6%, the visible light transmittance is 54.0%, the ultraviolet-light transmission rate is 0%, and haze value is 0.30% (Page 54/60, [0194], Example 14, Table 1). “959 in view of “741 is silent with regard to having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a 
However, since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “959 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 15: “959 teaches a near-infrared absorbing laminated transparent   substrate, comprising the near-infrared absorbing fine particle dispersion body is present between a plurality of transparent substrates (Page 5/60, Claim 15; Page 28/60, [0090]). 

	Regarding claim 16: “959 teaches the near-infrared absorbing fine particle dispersion body (Page 7/60, [0001]), wherein mixed particles of at least composite tungsten oxide fine particles (Page 44/60, [0164], Example 1), and antimony-doped tin oxide fine particles are 
However, since “959 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when the near-infrared absorbing fine particle dispersion body has a thickness of 0.7 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “959 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

s 4-8, 10-11, 14-16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. (US Pub. No. 2014/0377567 A1, hereinafter “”567”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”). 

Regarding claims 4-8,18: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin (i.e., a solid binder), tin-doped indium oxide particles, tungsten oxide particles and at least one kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3)  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 does not expressly teach the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less, and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.56 Å or more and less than 7.61 Å, preferably 7.6073 Å or more and 7.6095 Å or less, and is silent with regard to the composite tungsten oxide fine particles have, when a visible light transmittance is 85%; at the time of calculating only light absorption by the composite tungsten oxide line particles, an average value of a transmittance in a wavelength range of 800 to 900 nm of 30% or more and 60% or less, and an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 20% or less, and a transmittance at a wavelength of 2100 nm is 22% or less.  

In an analogous art of a near-infrared absorbing fine particles dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared absorbing fine particles dispersion body by “567 so as to include the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less, and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.61 Å as taught by “”741, and would have been motivated to do so with reasonable expectation that this would result in providing composite tungsten oxide fine particles for forming a solar radiation shielding body, excellent in heat resistance, while keeping transmittance of visible light high and keeping transmittance of infrared rays low, and having light resistance capable of suppressing photo-discoloration, and to provide a method for producing the same, a composite tungsten oxide fine particle dispersion liquid for forming a solar radiation shielding body using the fine particles, and a solar radiation shielding body a suggested by “741 (Page 5/42, [0001]).
Since “567 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art 

Regarding claim 10: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin, tin-doped indium oxide particles, tungsten oxide particles and at least one 
kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3)  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and 
However, since “567 in view of “741  teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., to having a transmittance profile in which, when a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm of 13% or more and 42% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm of 8% or less, and a transmittance at a wavelength of 2100 nm of 5% or less). If there is any difference between the product of “567 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 11: “567 teaches a near-infrared absorbing transparent substrate comprising, wherein the near-infrared absorbing fine particle dispersion body according to any one of claims 4 to 10 claim 4 is formed on at least one surface of a transparent substrate which is a resin substrate or a glass substrate (Page 14, Table 1, Examples 1-4; Page 17, Claim 1). 
Regarding claim 14: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin, tin-doped indium oxide particles, tungsten oxide particles and at least one 
kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3;  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 in view of “741 is silent with regard to having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less.
However, since “567 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., to having a transmittance profile in which, when the substrate has a thickness of 1.0 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “567 in 

	Regarding claim 15: “567 teaches a near-infrared absorbing laminated transparent   substrate, comprising the near-infrared absorbing fine particle dispersion body is present between a plurality of transparent substrates (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3;  Page 17, Claim 13).

Regarding claim 16: “567 teaches an interlayer film for laminated glass, comprising: a thermoplastic resin, tin-doped indium oxide particles, tungsten oxide particles and at least one  kind of compound among a phthalocyanine compound, a naphthalocyanine compound and an anthracyanine compound containing the near-infrared absorbing fine particles in an amount of 0.001 mass% or more and 80.0 mass% or less (Page 14, Table 1, Examples 1-4; Page 17, Claim 1), wherein the thermoplastic resin is a polyvinyl acetal resin (Page 17, Claim 8), and a laminated glass, comprising: a first component for laminated glass, a second component for laminated glass and an interlayer film for laminated glass, wherein the interlayer film for laminated glass is interposed between the first component for laminated glass and the second component for laminated glass (Page 12, [0187]-[0188]; Page 16, Examples 11-12, Table 3;  Page 17, Claim 13). The initial transmittance in the visible A-Y (380-780 nm), at 850 nm, and the solar transmittance (300-2100) are given (Page 14, Table 1, Examples 1-4). “567 in view of “741 is silent with regard to having a transmittance profile in which, when the near-infrared 
However, since “567 in view of “741 teaches the identical or substantially identical a near-infrared absorbing fine particle dispersion body as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. transmittance, would be expected to be the same as claimed (i.e., having a transmittance profile in which, when the near-infrared absorbing fine particle dispersion body has a thickness of 0.7 mm and a visible light transmittance is adjusted to 70%, an average value of a transmittance in a wavelength range of 800 to 900 nm is 12% or more and 40% or less, an average value of a transmittance in a wavelength range of 1200 to 1500 nm is 8% or less, and a transmittance at a wavelength of 2100 nm is 3.0% or less). If there is any difference between the product of “567 in view of “741 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

9.	Claims 9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi Naganami (JP 2010-228959 A, machine translation, hereinafter “”959”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”) as applied to claim 4 above, and Machida et al. (WO 2016/067905 A1,equivalent to US Pub. No. 2017/0334735 A1, hereinafter “”735”). 

Regarding claims 9,12: The disclosure of “959 in view of “741 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “959 in view of “741 does not expressly teach a content of the near-infrared absorbing fine particles per unit projected area contained in the near-infrared absorbing fine particle dispersion body is 0.04 g/m2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less.	
However, “735 teaches an infrared ray absorbing transparent base material comprising: a  transparent base material;  and a coating layer, containing the heat ray shielding particles, arranged on at least one surface of the transparent base material, wherein the transparent base material is a transparent resin base material, or a transparent glass base material (Page 10, [0172], Page10, [0175]; Page 10, [0177]-[01789]; Page 18, Claim 13), wherein a thickness of the coating layer is shorter than or equal to 10 10 µm ( Page 12, [0205]; Page 18, Claim 15), wherein a content of the heat ray shielding particles per unit projected area of the coating layer is greater than or equal to 0.04 g/m2 and less than or equal to 4.0 g/m2 (Page 12, [0207]; Page 18, Claim 17) with benefit of providing a sufficient pencil hardness and rubfastness, it is possible 
to reduce an occurrence of process abnormality such as an occurrence of warpage of the base film when the binder is hardened and the solvent is sublimated in the coating layer (Page 12, [0205]), and so that the heat ray shielding particle dispersion obtains infrared ray shielding effects (Page 9, [0149]), it is possible to realize a high weather resistance.  Further, because the tinting strength of the heat ray shielding particles, included in the infrared ray absorbing transparent base material, is excellent, it is possible to reduce the content (amount used) of the heat ray shielding particles per unit projected area even when the solar transmittance is less than or equal to 35% (Page 12, [0208]). 
2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less as taught by “735, and would have been motivated to do so with reasonable expectation that this would result in providing a sufficient pencil hardness and rubfastness, it is possible to reduce an occurrence of process abnormality such as an occurrence of warpage of the base film when the binder is hardened and the solvent is sublimated in the coating layer (Page 12, [0205]), and so that the heat ray shielding particle dispersion obtains infrared ray shielding effects (Page 9, [0149]), it is possible to realize a high weather resistance.  Further, because the tinting strength of the heat ray shielding particles, included in the infrared ray absorbing transparent base material, is excellent, it is possible to reduce the content (amount used) of the heat ray shielding particles per unit projected area even when the solar transmittance is less than or equal to 35% as suggested “735  (Page 12, [0208]). 


10.	Claims 9,12 are rejected under 35 U.S.C. 103 as being Ii et al. (US Pub. No. 2014/ 0377567 A1, hereinafter “”567”) in view of Naganami et al. (JP 2011-063741 A, machine translation, hereinafter “”741”) as applied to claim 4 above, and further in view of Machida et al. (WO 2016/067905 A1,equivalent to US Pub. No. 2017/0334735 A1, hereinafter “”735”). 

Regarding claims 9,12: The disclosure of “567 in view of “741 is adequately set forth in paragraph 11 above and is incorporated herein by reference. “567 in view of “741 does not expressly teach a content of the near-infrared absorbing fine particles per unit projected area 2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing fine particle dispersion body is 10 µm or less.	
However, “735 teaches an infrared ray absorbing transparent base material comprising: a  transparent base material;  and a coating layer, containing the heat ray shielding particles, arranged on at least one surface of the transparent base material, wherein the transparent base material is a transparent resin base material, or a transparent glass base material (Page 10, [0172], Page10, [0175]; Page 10, [0177]-[01789]; Page 18, Claim 13), wherein a thickness of the coating layer is shorter than or equal to 10 10 µm ( Page 12, [0205]; Page 18, Claim 15), wherein a content of the heat ray shielding particles per unit projected area of the coating layer is greater than or equal to 0.04 g/m2 and less than or equal to 4.0 g/m2 (Page 12, [0207]; Page 18, Claim 17) with benefit of providing a sufficient pencil hardness and rubfastness, it is possible 
to reduce an occurrence of process abnormality such as an occurrence of warpage of the base film when the binder is hardened and the solvent is sublimated in the coating layer (Page 12, [0205]), and so that the heat ray shielding particle dispersion obtains infrared ray shielding effects (Page 9, [0149]), it is possible to realize a high weather resistance.  Further, because the tinting strength of the heat ray shielding particles, included in the infrared ray absorbing transparent base material, is excellent, it is possible to reduce the content (amount used) of the heat ray shielding particles per unit projected area even when the solar transmittance is less than or equal to 35% (Page 12, [0208]). 
In an analogous art of a near-infrared absorbing fine particles dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a near-infrared absorbing fine particles dispersion body by “567 so as to include a content of the near-infrared absorbing fine particles per unit projected area contained in the near-infrared absorbing fine particle dispersion body is 0.04 g/m2 or more and 10.0 g/m2 or less, and a thickness of the near-infrared absorbing . 

Response to Arguments
11.	 Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that JP “741 for teaching composite tungsten oxide fine particles having a c-axis lattice constant of 7.61 Å. However, JP “741 in fact teaches a higher c-axis constant (7.611085 A and higher), and it is generally known that the c-axis lattice constant increases as dispersed particle size decreases.
	The Examiner respectfully disagree. The claim 4 recites the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less, and a c-axis lattice constant of the composite tungsten oxide fine particles is 7.56 Å or more and less than 7.61 Å, preferably 7.6073 Å or more and 7.6095 Å or less. However, “741 teaches a near-infrared shielding material fine particle dispersion body in which near-infrared shielding material fine particles are dispersed in a solid medium (Page 11/42, [0024]), the composite tungsten oxide fine particles have a dispersed particle size of 40 nm or less (Page 15/42, [0037]), and a c-axis lattice 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05)

In response to Applicant’s argument that it is generally known that the c-axis lattice constant increases as dispersed particle size decreases. Evidence of this relationship between the c-axis lattice constant and dispersed particle size is presented in the Declaration Under 37 C.F.R. §1.132 submitted herewith. Based on this relationship, if persons of ordinary skill in the art were to modify the pulverization conditions of the reference's example particles in order to reduce the dispersed particle size of the composite tungsten oxide fine particles (from 47-180 nm to 40 nm or less), the c-axis lattice constant would increase to even higher than 7.611085 Å.
The Examiner respectfully disagree. The Examiner acknowledges the c-axis lattice constant increases as dispersed particle size decreases based on 37 CFR §1.132 filed. However, the features upon which applicant relies such as pulverization time & crystallite size are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Additionally, none of the Examples A-K included in the Declaration Under 37 C.F.R. §1.132 failed to show that the claimed near-infrared absorbing fine particles dispersion body provides unexpected results that would be obtained if the c-axis is  less than 7.61 Å. Furthermore, “741 teaches an increase in the dispersed particles diameter from 52 nm to 180 nm with constant the c-axis is 7.61 Å (if rounded to two significant figures) in Example 5-9 as shown below. Thus the results of 37 CFR §1.132  is contrary to the Example 5-9 of “741. 

    PNG
    media_image1.png
    376
    279
    media_image1.png
    Greyscale


In response to Applicant’s argument that the submitted that based on Applicant’s specification, the claimed near-infrared absorbing fine particle dispersion body provides unexpected results that would not be obtained if the c-axis constant are 7.61 Å or more
The Examiner respectfully disagrees. Examiner agrees that Applicant’s proffered evidence of the Applicants’ Example 1-8 of Table 1 of specification is insufficient to establish unexpected results for claim 4. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 4, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

12.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/20/2021